Order entered September 21, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00734-CV

                  CHARLES RILEY CONSTANT, Appellant

                                         V.

                   GEORGE GILLESPIE, ET AL., Appellees

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-09846

                                     ORDER

      Before the Court is appellant’s September 17, 2020 motion for an extension
of time to file his brief on the merits. By post-card notice dated September 18,
2020, the Court informed appellant that the brief he attempted to file was rejected
because the appendix to the brief was not electronically bookmarked. See TEX. R.
APP. P. 9.4(h). The Court instructed appellant to file a corrected brief within three
days. In light of these circumstances, we GRANT appellant’s motion to the extent
that he shall file his corrected brief on or before September 25, 2020.

                                              /s/   ERIN A. NOWELL
                                                    JUSTICE